Name: Commission Regulation (EEC) No 2459/89 of 9 August 1989 on the supply of refined rapeseed oil to the International Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  cooperation policy;  processed agricultural produce
 Date Published: nan

 11 . 8 . 89 Official Journal of the European Communities No L 234/5 COMMISSION REGULATION (EEC) No 2459/89 of 9 August 1989 on the supply of refined rapeseed oil to the International Committee of the Red Cross (ICRC) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to the ICRC, the Commission allocated to the latter organization 150 tonnes of refined rapeseed oil ; Whereas it is necessary to provide for the carrying-out of this measure in ' accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rapeseed oil to the ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 234/6 Official Journal of the European Communities 11 . 8 . 89 ANNEX 1 . Operation No ('): 368/89 2 . Programme : 1988 3 . Recipient : ICRC (6) 4. Representative of the recipient (2) : DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Travessa de JoÃ £o Seca n? 14, Caixa Postal 2501 , Luanda, RepÃ ºblica Popular de Angola ; Tel : 933 82 / 922 25, Telex : 3353 CICV AN. 5. Place or country of destination : Angola 6 . Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III A 1 ) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10. Packaging and marking : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III B) :  metal cans of one litre or one kilogram,  the cans must be packed in cartons, with 20 cans per carton,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover,  the cans must carry the following wording : ACÃ Ã O N? 368/89 / AO-164 / Ã LEO DE COLZA / DONATIVO DA COMUNIDADE ECONÃ  ­ MICA EUROPEIA / DISTRIBUIÃ Ã O GRATUITA / LOBITO ( + the month and year at manufac ­ ture) 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing-landed with additional insurance cover for onward transport to ICRC warehouse, Lobito 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lobito 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10 to 14. 11 . 1989 18 . Deadline for the supply : 28 . 11 . 1989 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 5. 9. 1989 not later than 12 noon. Tenders shall be valid until 12 midnight (Belgian time) on 6. 9. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19. 9 . 1989 not later than 12 noon (Belgian time). Tenders shall be considered valid until 12 midnight on 20. 9 . 1989 (b) period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment stage 31 . 10 to 28. 11 . 1989 (c) deadline for the supply : 12; 12. 1 989 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 1 20, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  11 . 8 . 89 Official Journal of the European Communities No L 234/7 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : See list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 ' 236 20 05. (6) ICRC Agent : Sub-delegaÃ §Ã £o do ComitÃ © internacional da Cruz Vermelha, Avenida da IndependÃ ªncia 54, Restinga. LOBITO/RepÃ ºblica Popular de Angola ; Tel . : 2448.